Exhibit 10.2











Third Amended and Restated
Mead Johnson & Company, LLC
Executive Change in Control
Severance Plan
and
Summary Plan Description




 

Third Amended and Restated Executive Change in Control Severance Plan &
SPD    Mead Johnson & Company, LLC

--------------------------------------------------------------------------------






Contents

--------------------------------------------------------------------------------

Introduction and Highlights 1
Eligibility to Participate 2
Eligibility for Severance Benefits 3
Severance Payments and Benefits 7
Continuation of Employee Benefits/Special Benefits 9
Amendment and Plan Termination 14
Additional Plan Information 15
Code Section 409A 17
Administrative Information About Your Plan 19
Your Rights and Privileges Under ERISA 21
Other Administrative Facts 23
Glossary 24


 





Third Amended and Restated Executive Change in Control Severance Plan &
SPD    Mead Johnson & Company, LLC

--------------------------------------------------------------------------------






Introduction and Highlights

--------------------------------------------------------------------------------

Mead Johnson & Company, LLC (the "Company") adopted the Mead Johnson & Company,
LLC Executive Change in Control Severance Plan (the "Plan") effective as of
December 23, 2009 for eligible executive level employees of the Company and its
subsidiaries and affiliates. The purpose of the Plan is to encourage eligible
executives to remain employed by the Company and/or its subsidiaries and
affiliates and to provide such eligible executives with additional protections
in the event their employment is terminated in connection with a Change in
Control. The Company further believes that the Plan will aid the Company and its
affiliates in attracting and retaining highly qualified executive level
employees who are essential to the success of the Company and its affiliates.
The Plan has previously been amended and restated to clarify certain provisions
and provide enhanced alternatives for Plan participants. The Plan has been
further amended and restated to clarify certain provisions of the Plan relating
to payment of bonuses, to update the eligibility provisions and to make other
technical and clarifying changes. This document sets out the Plan's provisions
as of June 12, 2014 which is the effective date of this third amendment and
restatement of the Plan. This document serves as the Plan's official document
and summary plan description. It replaces and supersedes any plan document,
summary, or description you may have previously received regarding the severance
benefits of the Company and its affiliates as they apply to you following a
change in control, other than as described herein. The Glossary at the end of
this document defines the capitalized terms used in the Plan or tells you where
in this document to find a term's meaning. When you encounter a capitalized
term, turn to the Glossary to find its meaning.
You are eligible to receive Severance Pay and other benefits under the Plan if
(i) you meet the eligibility criteria, (ii) your employment terminates in a
Qualifying Termination, (iii) you timely sign and return an Executive Separation
Agreement & General Release, and (iv) the Executive Separation Agreement &
General Release has become effective, all as described below. The “Release
Requirements” will be considered satisfied as of a specified date if the
requirements set forth in paragraphs (iii) and (iv) are met as of such date.

1

--------------------------------------------------------------------------------








Eligibility to Participate

--------------------------------------------------------------------------------

You are eligible to participate in the Plan only if (and during the period that)
your position for MJN and its affiliates is described in one of the Tiers
described below under “Cash Severance Payments”.
Who Is Not Eligible to Participate
Notwithstanding any other Plan provision, you are not eligible to participate in
the Plan and will be excluded from coverage under the Plan if you are an
employee who is a party to an individual arrangement or a written employment
agreement providing severance payments other than pursuant to the Plan provided,
however, that if your individual arrangement or written employment agreement
provides you only with statutory severance payments under applicable local law
and you meet the other requirements for participation in the Plan, you will be
eligible to participate only to the extent the severance payments under the Plan
exceed the severance payments provided by your individual agreement or
employment agreement. You will not be entitled to Severance Pay or other
benefits under the Senior Executive Severance Plan if you are entitled to
Severance Pay or other benefits under the Plan. Finally, you will not be
entitled to Severance Pay unless you are employed in a position described in one
of the Tiers described below under “Cash Severance Payments”.

2



--------------------------------------------------------------------------------








Eligibility for Severance Benefits

--------------------------------------------------------------------------------

Right To Severance Payments And Benefits
You will be eligible to receive severance payments and benefits from the Company
or one of its affiliates that is your employer (sometimes referred to as a
“Participating Employer”) as set forth in the Severance Payments and Benefits
Section of this Plan if you are eligible to participate in the Plan and your
Termination Date occurs as the result of a Qualifying Termination. For purposes
of the Plan, your Termination Date will be considered to have occurred as the
result of a “Qualifying Termination” if your Termination Date occurs during the
Protected Period for any one or more of the following reasons:
(A)
Your employment is terminated involuntarily by the Company or a Participating
Employer, other than for Cause; or

(B)
You voluntarily terminate your employment for Good Reason.

To qualify for severance payments and benefits under the Plan upon voluntary
termination for Good Reason, you must notify the Company in writing of
termination for Good Reason, specifying the event constituting Good Reason,
within 90 days after you first become aware of the event that you believe
constitutes Good Reason. Failure for any reason to give written notice of
termination of employment for Good Reason in accordance with the foregoing will
be deemed a waiver of the right to terminate your employment for that Good
Reason event. The Company will have a period of 30 days after receipt of your
notice in which to cure, or cause your Participating Employer to cure, the Good
Reason. If the Good Reason is cured within this period, you will not be entitled
to severance payments and benefits under the Plan. If the Company or the
Participating Employer waives its right to cure or does not, within the 30 day
period, cure the Good Reason, you may terminate your employment for Good Reason
within 30 days following the earlier of the date on which the Company or the
Participating Employer waives its right to cure or the end of the cure period.
If you do not terminate your employment within such 30 day period, you will
waive your right to terminate your employment for that Good Reason event.
Ineligibility for Severance Benefits
Notwithstanding any other provision of the Plan, you will not be eligible for
severance payments and benefits under the Plan if your Termination Date occurs
for any reason other than a Qualifying Termination, including if your
Termination Date occurs as the result of any of the following:
•
Voluntary termination or voluntary retirement other than for Good Reason;

•
Mandatory retirement from employment in accordance with the policy of the
Company and its affiliates or statutory requirements;

•
Disability (as defined in the Company's Long-Term Disability Plan);

•
For Cause; or

•
Termination of employment other than during the Protected Period.


3



--------------------------------------------------------------------------------








Cause
"Cause" means the following
(A)
Willful and continued failure by you to substantially perform your duties with
the Company, a Participating Employer or any of their affiliates (except where
the failure results from incapacity due to Disability) for a period of 30
consecutive days after a written demand for substantial performance is delivered
to you by the MJN Board, which demand specifically identifies the manner in
which the MJN Board believes that you have not substantially performed your
duties;

(B)
Willful engaging by you in conduct which is demonstrably and materially
injurious to the Company or its subsidiaries or affiliates, monetarily or
otherwise; or

(C)
You are convicted of, or have entered a plea of nolo contendere to, a felony.

For purposes of paragraphs (A) and (B) next above, no act, or failure to act, on
your part shall be deemed “willful” unless done, or omitted to be done, by you
not in good faith and without reasonable belief that your act, or failure to
act, was in the best interest of the Company and its affiliates. "Cause" will be
interpreted by the Compensation Committee (or its designee) in its sole
discretion and such interpretation will be conclusive and binding on all
parties.
Good Reason
"Good Reason" means the occurrence of any one or more of the following events
which occur without your express written consent:
(A)
the assignment to you of any duties materially inconsistent with your status as
an officer of MJN (e.g., no longer reporting to the CEO) or a substantial
adverse alteration in the nature or status of your authorities, duties or
responsibilities for the Company and its affiliates from those in effect
immediately prior to the Change in Control (e.g., reduction in signing
authority);

(B)
a material adverse change in your reporting relationships;

(C)
a material reduction by the Company, a Participating Employer or any of their
affiliates in your base salary or bonus from the levels in effect immediately
prior to a Change in Control or as the same may be increased from time to time
after a Change in Control;

(D)
the relocation of your principal place of employment to a location more than 50
miles from the location of such place of employment immediately prior to a
Change in Control, except for required travel on business of the Company and its
affiliates to an extent substantially consistent with your business travel
obligations prior to the Change in Control or, if you have consented to a
relocation, the failure by the Company or any of is affiliates to provide you
with all of the benefits of the relocation policy of the Company or its
affiliates, as applicable, as in operation immediately prior to a Change in
Control;

(E)
the failure of the Company, a Participating Employer or any of their affiliates
to pay to you any material amount or portion of your compensation or to pay to
you any portion of an installment of deferred compensation under any deferred
compensation program of the Company or any of its affiliates within seven days
of the date on which such compensation was due; or


4



--------------------------------------------------------------------------------






(F)
the failure by the Company, a Participating Employer or their affiliates, as
applicable, to continue in effect any compensation or benefit plan which is
material to your compensation and in which you participated immediately prior to
the Change in Control, unless an equitable arrangement (embodied in an ongoing
substitute or alternative plan) has been made with respect to such plan, or the
failure by the Company, a Participating Employer or any of their affiliates, as
applicable, to continue your participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amounts of benefits provided and the level of your participation relative to
other participants, as existed at the time of the Change in Control.

Change in Control
For purposes of the Plan, a “Change in Control” shall be deemed to have occurred
upon the first to occur of any of the following:
(A)
Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended) (a “Person”) shall
have become the direct or indirect beneficial owner of thirty percent (30%) or
more of (i) the then outstanding shares of common stock of MJN (the “Outstanding
MJN Common Shares”) or (ii) the combined voting power of the then outstanding
voting securities of MJN entitled to vote generally in the election of directors
(the “Outstanding MJN Voting Securities”)(other than, in each case, in
connection with a merger or consolidation as a result of which (1) MJN becomes a
direct or indirect wholly-owned subsidiary of a holding company, (2) the direct
or indirect holders of the common stock and the voting securities of such
holding company immediately following the transaction are substantially the same
as the holders of the Outstanding MJN Common Shares and the Outstanding MJN
Voting Securities, as the case may be, immediately prior to the transaction, and
(3) immediately following the transaction no Person is the beneficial owner,
directly or indirectly, of thirty percent (30%) or more of the common stock or
the voting securities of such holding company);

(B)
The consummation of a reorganization, merger, statutory share exchange,
consolidation, or similar transaction involving MJN or any of its subsidiaries,
the sale or other disposition of all or substantially all of the assets of MJN
and its subsidiaries (taken as a whole), or the acquisition of assets or stock
of another entity by MJN or any of its subsidiaries (each a “Business
Combination”), in each case, unless, following such Business Combination, (i)
all or substantially all of the individuals and entities that were the
beneficial owners of the Outstanding MJN Common Shares and the Outstanding MJN
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent (50%) of the then
outstanding shares of common stock (or, for a non-corporate entity, equivalent
securities) and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of members of the board of
directors (or, for a non-corporate entity, equivalent governing body), as the
case may be, of the entity surviving or resulting from such Business Combination
(including an entity that, as a result of such transaction, owns all or
substantially all of the common stock or the voting securities of MJN or all or
substantially all of MJN’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding MJN Common
Shares and the Outstanding MJN Voting Securities, as the case may be, (ii) no
Person (excluding MJN or any employee benefit plan (or related trust) of MJN or
such entity surviving or resulting from such Business Combination) beneficially
owns, directly or indirectly, thirty percent (30%) or more of, respectively, the
then outstanding shares of common stock (or, for a non-corporate entity,
equivalent securities) of the entity surviving or resulting from such Business
Combination (or any parent thereof) or the combined voting power of the then
outstanding voting securities of such entity (or any parent


5



--------------------------------------------------------------------------------






thereof) entitled to vote generally in the election of members of the board of
directors (or, for a non-corporate entity, equivalent governing body) and (iii)
at least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity surviving or
resulting from such Business Combination (or any parent thereof) were members of
the MJN Board at the time of the execution of the initial agreement or action of
the MJN Board providing for such Business Combination;
(C)
The stockholders of MJN approve a plan of complete liquidation or dissolution of
MJN; or

(D)
There shall have been a change in the composition of the MJN Board within a two
(2) year period such that a majority of the MJN Board does not consist of
directors who were serving at the beginning of such period together with
directors whose initial nomination for election by MJN stockholders or, if
earlier, initial appointment to the MJN Board was approved by the vote of
two-thirds of the directors then still in office who were in office at the
beginning of the two (2) year period together with the directors who were
previously so approved (either by a specific vote of approval or by approval of
MJN’s proxy statement in which such person was named as a nominee for election
as a director).


6



--------------------------------------------------------------------------------








Severance Payments and Benefits

--------------------------------------------------------------------------------

Cash Severance Payments
If your Termination Date occurs as the result of a Qualifying Termination, then,
subject to the terms and conditions of the Plan, you will be entitled to a cash
severance benefit (“Severance Pay”) in accordance with the following:
Tier
Amount of Severance Pay
Tier 1 (Chief Executive Officer)
(A) Three times the sum of Base Salary and Bonus and (B) the Bonus Portion
Tier 2 (Members of Executive Committee as constituted from time to time, other
than the Chief Executive Officer and any other Senior Executives designated by
the Company’s Chief Executive Officer and approved by the Compensation
Committee)
(A) Two times the sum of Base Salary and Bonus and (B) the Bonus Portion
Tier 3 (Senior Executives not otherwise in Tier 1 or Tier 2 who are designated
by the Company’s Chief Executive Officer and approved by the Compensation
Committee)
(A) One or One and one half (as determined by the Compensation Committee) times
the sum of Base Salary and Bonus and (B) the Bonus Portion





As part of your Severance Pay, you will also receive a pro rata portion of your
Bonus for the year in which your Qualifying Termination occurs (the “Bonus
Portion”). Payments of Severance Pay (including the Bonus Portion) will be made
in a lump sum as of the date that is 60 days after your Termination Date (the
“Payment Start Date”) provided that the Release Requirements are satisfied as of
such date. If the Release Requirements are not satisfied as of the Payment Start
Date, you will not receive any Severance Pay (or other benefits) under the Plan.
Notwithstanding the foregoing, if a payment of Severance Pay is a direct payment
or a substitute or replacement for a right to payment that constitutes
nonqualified deferred compensation within the meaning of Code Section 409A,
including, to the extent applicable, amounts payable under the Senior Executive
Severance Plan or another plan or agreement between you and the Company or any
of its affiliates (the “Protected Amount”) and if the Protected Amount is
payable upon termination of employment, and if a Change in Control does not
constitute a change in control event within the meaning of Code Section 409A,
then the Severance Pay shall be paid at the same time and in the same form as
the Protected Amount.
No Duplication of Benefits/No Substitution
Nothing in the Plan, a change in control plan or agreement, an offer letter or
letter agreement from the Company or any of its subsidiaries or affiliates, a
prevailing practice of the Company or any of its subsidiaries or affiliates, or
any oral statement made by or on behalf of the Company or

7



--------------------------------------------------------------------------------






any of its subsidiaries or affiliates will entitle you to receive duplicate
benefits in connection with a voluntary or involuntary termination of
employment. The Company's obligation to make payments under the Plan will be
expressly conditioned upon you not receiving duplicate payments. In addition, if
you are entitled to Severance Pay under the Plan, you will not receive payment
of your annual incentive bonus for the year in which your Termination Date
occurs (other than the Bonus Portion of your Severance Pay).
To the extent that any amounts would otherwise be payable (or benefits would
otherwise be provided) to you under another plan of the Company or its
subsidiaries or affiliates or an agreement with you and the Company or its
subsidiaries or affiliates, including a change in control plan or agreement, an
offer letter or letter agreement, or to the extent that you are an eligible
employee under the Plan and you move between Tiers, and to the extent that such
other payments or benefits or the severance payments and benefits provided under
this Plan are subject to Code Section 409A, the Plan shall be administered to
ensure that no payment or benefit under the Plan will be (i) accelerated in
violation of Code Section 409A or (ii) further deferred in violation of Code
Section 409A.


Offset for International Assignees
If you are an international assignee, the amount of the total Severance Pay to
which you are entitled under the Plan will be reduced (but not below zero) by an
amount equal to any (i) payments of severance required to be paid by law in any
country other than the U.S. and (ii) tax equalization payments due to the
Company or a Participating Employer, and the payments and benefits under the
Plan are conditioned upon any such payments required to be paid by law and/or
tax equalization payments due being offset. Any offset shall be applied in a
manner consistent with Code Section 409A to the extent that either the Severance
Pay or the payments described in paragraphs (i) or (ii) next above are subject
to Code Section 409A.

8



--------------------------------------------------------------------------------








Continuation of Employee Benefits/Special Benefits

--------------------------------------------------------------------------------

During your Severance Pay Period (and from and after your Termination Date), you
are not considered an employee of the Company or any of its subsidiaries or
affiliates for any purpose -- including eligibility under any employee benefit
plan of the Company or any of its affiliates. The following benefits, however,
will continue to be available as outlined below:
Health Care Plans
If you and your dependents were enrolled in the Company's medical and/or dental
plan on your Termination Date, this coverage will continue until the end of the
month in which you are no longer employed with the Company. At termination of
employment, you and your enrolled eligible dependents will be offered the
opportunity to elect to continue your current plan coverage beyond the end of
the month in which your Termination Date occurs under one of two options. The
option that applies to you will depend upon whether or not the Release
Requirements have been satisfied as of the Payment Start Date.
Option I applies to you if the Release Requirements are satisfied as of the
Payment Start Date. Under Option I, your eligibility for employer-subsidized
medical and/or dental plan coverage will continue for you and your family until
the earliest of (i) the end of your Severance Pay Period, (ii) the date you
begin new employment, or (iii) the date that COBRA coverage would otherwise end
by its terms, provided, in any case, that you timely elect COBRA continuation
coverage for you and your family on the forms provided to you. (Option I
continuation coverage is COBRA continuation coverage, but its cost is subsidized
by your former employer to the same extent as coverage for similarly situated
active employees and their families from time to time.) Please remember that
your eligible dependents will be able to continue their medical and/or dental
coverage under Option I only if you are also entitled to continue coverage under
this option.
Option II applies to you if the Release Requirements are not satisfied as of the
Payment Start Date. Option II provides for the continuation of medical and/or
dental plan coverage as required under COBRA. Under COBRA you are required to
pay the full cost of coverage for you and your covered dependents plus a 2%
administrative fee. The COBRA continuation period begins as of the first day
following the month in which your Termination Date occurs. As with Option 1, you
are only entitled to COBRA continuation coverage if you timely elect the
coverage on forms provided to you.
If Option I applies to you, then after your employer-subsidized continuation
coverage ends, you can continue COBRA coverage, if any. In any event, any
medical and/or dental coverage that continues during your Severance Pay Period
is also applied toward the maximum continuation period and does not extend the
COBRA continuation coverage period.
Detailed information about the two benefit continuation options described above
will be mailed to your home at the time of termination.
Note that if you are eligible for severance benefits but not eligible to
retire1, you may qualify for the "Rule of 70" benefits under the group health
plan. More information regarding this benefit is included in the summary plan
description for the health plan.






1. To be eligible to retire, you must be at least age 55 with 10 years of
service or age 65.

9



--------------------------------------------------------------------------------






 
Life Insurance
Your level of employee life insurance coverage as of your Termination Date will
continue at the same level until the end of the month in which your Termination
Date occurs. Thereafter, if the Release Requirements are satisfied by the
Payment Start Date, employer-provided life insurance coverage equal to one times
your Base Salary at your Termination Date will be continued until the earlier of
(i) the end of your Severance Pay Period or (ii) the date you begin new
employment.
If you have survivor income coverage or dependent life insurance coverage under
the life insurance plan of the Company or one of its affiliates as of your
Termination Date, that coverage will end on the last day of the month in which
your Termination Date occurs. When your employment terminates, you may have the
opportunity to elect to convert all or part of any terminating life insurance
coverage to an individual policy with the insurer. Those conversion rights, if
any, are determined under the terms of the life insurance plan.
Employee Assistance Program (EAP)
You may continue to participate in the Company's employee assistance program
(EAP) during the Severance Pay Period, as long as you remain eligible for
benefits under the Company's medical plan. If you elect COBRA continuation
coverage under the Company’s medical plan, you may continue to participate in
the EAP. You will receive additional information regarding participation at the
time of your termination.
Outplacement
You will be eligible for outplacement services with one of the Company’s
preferred providers in accordance with the Company's outplacement services that
are in effect for employees at your level as of your Termination Date for up to
12 months following the Payment Start Date; provided, however, that no
outplacement services will be provided unless the Release Requirements are
satisfied as of the Payment Start Date.
Financial Planning Assistance
You will be eligible for financial planning assistance up to a maximum $15,000;
provided, however, that no financial planning assistance will be provided unless
the Release Requirements are satisfied as of the Payment Start Date. The
assistance may be provided as an in-kind benefit or through a reimbursement
arrangement, as determined by the Company. In any event, any expenses that you
incur for financial planning assistance (including pursuant to an in-kind
arrangement) must be incurred within the first twelve months following your
Termination Date. In addition, to the extent that any such financial planning
assistance is taxable to you (whether provided as a in-kind benefit or a
reimbursement), the amount of the financial planning assistance that will be
provided to you during one calendar year may not affect the amount of financial
planning assistance that is to be provided to you in any subsequent calendar
year, your right to receive financial planning assistance shall not be subject
to liquidation or exchange for any other benefit and if the assistance is
provided through a reimbursement arrangement, the reimbursement will be made on
or before the last day of your taxable year following the year in which the
expense was incurred.
Repatriation Benefits
You will be entitled to repatriation benefits in accordance with the applicable
repatriation policy of the Company, your Participating Employer or one of its
affiliates for a period of three months following your Termination Date if you
are on an international assignment and you are covered under the international
assignment policy of the Company or your Participating Employer.

10



--------------------------------------------------------------------------------






Enhanced Supplemental Retirement Benefits
Supplemental Retirement Benefit
You will be entitled to a lump sum cash payment (the “Supplemental Retirement
Benefit”) in an amount (if any, but not less than zero) equal to the actuarial
present value of:
(A)
the BEP Benefit, if any, to which you are entitled under the Benefit
Equalization Plan—Retirement Plan as of your Termination Date calculated (i)
without regard to the reduction provided in the BEP Benefit formula for the
benefit payable under the Retirement Plan (the “Gross BEP Benefit”), and (ii)
for purposes of calculating the Gross BEP Benefit, as if your Severance Pay had
been taken into account as Final Average Compensation under the Retirement Plan
for the Severance Pay Period; MINUS

(B)
your accrued benefit under the Retirement Plan determined as of your Termination
Date; MINUS;

(C)
your BEP Benefit determined as of your Termination Date.

All determinations of your accrued benefit under the Retirement Plan and/or the
benefit to which you would have been entitled under the Retirement Plan taking
into account the foregoing provisions shall be determined in accordance with the
terms of the Retirement Plan, including by application of any actuarial
assumptions applicable under the Retirement Plan. All determinations of your
Supplemental Retirement Benefit, BEP Benefit, your Gross BEP Benefit and any
benefit to which you would have been entitled under the Benefit Equalization
Plan taking into account the foregoing provisions shall be determined in
accordance with the Benefit Equalization Plan, including by application of any
actuarial assumption applicable under the Benefit Equalization Plan. The
Supplemental Retirement Benefit will be made in a lump sum as of the Payment
Start Date provided that the Release Requirements are satisfied as of such date.
If the Release Requirements are not satisfied as of the Payment Start Date, you
will not receive the Supplemental Retirement Benefit (or Severance Pay or any
other benefits) under the Plan.
In addition to the foregoing and notwithstanding the provisions of the Benefit
Equalization Plan—Retirement Plan, (i) your BEP Benefit will be fully vested
upon your Qualifying Termination, and (ii) your BEP Benefit will be paid to you
in a lump sum as of the Payment Start Date notwithstanding your payment
elections under the Benefit Equalization Plan—Retirement Plan provided that (1)
the Change in Control is a change in control event within the meaning of Section
409A of the Code, and (2) a lump sum payment of your BEP Benefit as of the
Payment Start Date would be permitted without violating the provisions of
Section 409A of the Code. Unless both of the requirements of paragraphs (1) and
(2) above are satisfied, your BEP Benefit will be paid at the time and in the
form determined under the Benefit Equalization Plan—Retirement Plan without
regard to the provisions of paragraph (2) above.
Supplemental Retirement Savings Plan Benefit
You will be entitled to a lump sum cash payment (the “Supplemental Retirement
Savings Plan Benefit”) in an amount (if any, but not less than zero) equal to
the sum of:
(A)
the amount of the Employing Company Contributions which would have been credited
to you under the Retirement Savings Plan for the Severance Period if (i) you had
continued in employment with the Company through the last day of the Severance
Period, (ii) the Severance Payment had been taken into account under Retirement
Savings Plan as benefit eligible compensation or wages ratably over the
Severance Period and if the Severance Payment had been the only benefit eligible
compensation or wages you


11



--------------------------------------------------------------------------------






received during such period, and (iii) you had contributed at the maximum rate
permitted under the Retirement Savings Plan during the Severance Period; PLUS
(B)
the amount of Employer Credits which would have been credited to you under the
Benefit Equalization Plan—Retirement Savings Plan for the Severance Period if
(i) you had continued in employment with the Company through the last day of the
Severance Period, (ii) the Severance Payment had been taken into account under
Benefit Equalization Plan—Retirement Savings Plan as compensation for purposes
of Employer Credits ratably over the Severance Period and if the Severance
Payment had been the only compensation you received during such period, and
(iii) you had contributed at the maximum rate permitted under the Benefit
Equalization Plan—Retirement Savings Plan during the Severance Period.

All determinations of the benefits to which you would have been entitled under
the Retirement Savings Plan and/or the Benefit Equalization Plan—Retirement
Savings Plan shall be determined in accordance with the terms of the Retirement
Savings Plan and the Benefit Equalization Plan—Retirement Savings Plan, as
applicable. The Supplemental Retirement Savings Plan Benefit will be made in a
lump sum as of the Payment Start Date provided that the Release Requirements are
satisfied as of such date. If the Release Requirements are not satisfied as of
the Payment Start Date, you will not receive the Supplemental Retirement Savings
Plan Benefit (or Severance Pay or any other benefits) under the Plan.
In no event shall the amount of your Supplemental Retirement Plan Benefit be
contingent on the amount of your actual contributions to the Retirement Savings
Plan and/or whether or to what extent you actually made contributions to the
Retirement Savings Plan.
In addition to the foregoing and notwithstanding the provisions of the Benefit
Equalization Plan—Retirement Savings Plan, (i) your Account Balance will be
fully vested upon your Qualifying Termination, and (ii) your Account Balance
will be paid to you in a lump sum as of the Payment Start Date notwithstanding
your payment elections under the Benefit Equalization Plan—Retirement Savings
Plan provided that (1) the Change in Control is a change in control event within
the meaning of Section 409A of the Code, and (2) a lump sum payment of your
Account Balance as of the Payment Start Date would be permitted without
violating the provisions of Section 409A of the Code. Unless both of the
requirements of paragraphs (1) and (2) above are satisfied, your Account Balance
will be paid at the time and in the form determined under the Benefit
Equalization Plan—Retirement Savings Plan without regard to the provisions of
paragraph (2) above.
Other Benefits
Accrued and unused vacation days (including banked vacation), long-term
performance awards, vesting and exercising of stock options, vesting of
restricted stock and restricted stock units, and bonus payments will be
determined in accordance with the applicable plans, programs and/or policies of
the Company and your Participating Employer (and their affiliates). All other
benefits coverage and eligibility to participate in the benefit plans of the
Company, your Participating Employer (and their affiliates) will end as of your
Termination Date except as otherwise expressly provided by the terms of the
applicable benefit plans
Notwithstanding the foregoing, if you are entitled to Severance Pay under the
Plan, you will not receive payment of any portion of your annual incentive bonus
for the year in which your Termination Date occurs (other than the Bonus Portion
of your Severance Pay).
The benefits that will end include, but are not limited to:

12



--------------------------------------------------------------------------------






•
Contributions to the Dependent Care Reimbursement Account;

•
Contributions to the Company's Retirement Savings Plan;

•
Earning additional service for vesting and benefit accrual purposes under the
Company's Retirement Plan; and

•
Participation in the Company's disability plans.



Reduction of Payments and Benefits in Certain Circumstances
If (A) any payment or benefit to which you are entitled from the Company and/or
any affiliate of the Company under the Plan or otherwise (collectively,
“Payments”) are subject to an Excise Tax, and (B) reduction of the Payments to
the amount necessary to avoid the application of the Excise Tax would result in
you retaining an amount that is greater than the amount you would retain if the
Payments were made without such reduction but after the application of the
Excise Tax, then, in accordance with the following, you may elect to have the
Payments reduced to the extent required to avoid application of the Excise Tax.
The determination of whether the Payments would result in the application of the
Excise Tax, and the amount of reduction that is necessary so that no such Excise
Tax is applied, shall be made by the independent accounting firm selected by the
Company. To the extent that you elect to have any of the Payments reduced, you
shall be treated as having forfeited such Payments and you will have no further
rights to them.
Any reductions in your Payments shall be made in the following order:
(i)
first, by reducing Payments (other than Low Ratio Benefits) that are not subject
to section 409A of the Code (in the order that you elect);

(ii)
next, if further reduction is necessary, from Payments (other than Low Ratio
Benefits) that are subject to section 409A of the Code, which Payments shall be
reduced in the order of lowest to highest value and if more than one Payment has
the same value, the reduction shall be in the order that such Payments would
have been paid or provided beginning with the last such Payment to be paid or
provided and ending with the first such Payment to be paid or provided and if
the Payments would have been provided at the same time, the reduction will be
made first from cash benefits and next from non-cash benefits;

(iii)
next, if further reduction is necessary, from Low Ratio Benefits that are
subject to section 409A of the Code, which Low Ratio Benefits shall be reduced
in the order of lowest to highest value and if a Low Ratio Benefit has the same
value, the reduction shall be in the order that such Low Ratio Benefits would be
paid or provided beginning with the last Low Ratio Benefits to be paid or
provided and ending with the first such Low Ratio Benefit to be paid or provided
and if the Low Ratio Benefits would have been provided at the same time, the
reduction will be made first from cash benefits and next from non-cash benefits;
and

(iv)
finally, if further reduction is necessary, from Low Ratio Benefits that are not
subject to section 409A of the Code (in the order that you elect).


13



--------------------------------------------------------------------------------








Amendment and Plan Termination

--------------------------------------------------------------------------------

MJN has the authority to terminate or amend the Plan, in whole or in part, at
any time in MJN’s sole discretion. MJN reserves the right to implement changes
even if the changes have not been reprinted or substituted in this document.
Notwithstanding the foregoing, the Plan may not be amended during the Protected
Period in a manner that reduces payments or benefits to be provided to any
person who was eligible to participate in the Plan on the date of a Change in
Control.

14



--------------------------------------------------------------------------------








Additional Plan Information

--------------------------------------------------------------------------------

Employment Status
The Plan does not constitute a contract of employment, and nothing in the Plan
provides or may be construed to provide that participation in the Plan is a
guarantee of continued employment with the Company or any of its subsidiaries or
affiliates.
Withholding of Taxes
The Company or your employer will withhold from any amounts payable under the
Plan all Federal, state, local or other taxes that are legally required to be
withheld from your severance payments.
No Effect on Other Benefits
Neither the provisions of this Plan nor the severance payments and benefits
provided for under the Plan will reduce any amounts otherwise payable to you
under any incentive, retirement, stock option, stock bonus, stock ownership,
group insurance or other benefit plan; provided, however, that if you are
entitled to Severance Pay or other benefits under the Plan, you will not be
entitled to severance pay or benefits under any other severance or termination
pay plan of the Company or any of its affiliates except as otherwise
specifically provided herein relating to severance benefits pursuant to a plan
or agreement that provides only statutory severance payments under applicable
local law.
Validity and Severability
The invalidity or unenforceability of any provision of the Plan will not affect
the validity or enforceability of any other provision of the Plan, which will
remain in full force and effect, and any prohibition or unenforceability in any
jurisdiction will not invalidate that provision, or render it unenforceable, in
any other jurisdiction.
Unfunded Obligation
All severance payments and benefits under the Plan constitute unfunded
obligations of the Company. Severance payments will be made, as due, from the
general funds of the Company. The Plan constitutes solely an unsecured promise
by the Company to provide severance benefits to you to the extent provided in
the Plan. For avoidance of doubt, any medical, dental or life insurance coverage
to which you may be entitled under the Plan will be provided under other
applicable employee benefit plans of the Company.
Type of Plan and Governing Law
This plan is designed to qualify as a severance pay arrangement within the
meaning of Section 3(2)(B)(i) of ERISA and is intended to be excepted from the
definitions of "employee pension benefit plan" and "pension plan" set forth
under Section 3(2) of ERISA and is intended to meet the descriptive requirements
of a plan constituting a "severance pay plan" within the meaning of the
regulations published by the Secretary of Labor. The Plan and all rights under
it will be governed and construed in accordance with ERISA and, to the extent
not preempted by Federal law, with the laws of the state of Illinois.



15



--------------------------------------------------------------------------------






Assignment
The Plan will inure to the benefit of and will be enforceable by your personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount is still
payable to you under the Plan had you continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
the Plan to your estate. Your rights under the Plan will not otherwise be
transferable or subject to lien or attachment.
Other Benefits
Nothing in this document is intended to guarantee that benefit levels or costs
will remain unchanged in the future in any other plan, program or arrangement of
the Company. The Company and its affiliates and subsidiaries reserve the right
to terminate, amend, modify, suspend, or discontinue any other plan, program or
arrangement of the Company or its subsidiaries or affiliates in accordance with
the terms of that plan, program or arrangement and applicable law.
Oral Statements
The provisions of this document supersede any oral statements made by any
employee, officer, or Board member of the Company or any of its subsidiaries or
affiliates regarding eligibility, severance payments and benefits.
Successors and Assigns
This Plan will be binding upon and inure to the benefit of the Company and its
successors and assigns and will be binding upon and insure to the benefit of you
and your legal representatives, heirs and legatees.

16



--------------------------------------------------------------------------------








Code Section 409A

--------------------------------------------------------------------------------

Exemption
It is intended that payments of Severance Pay under the Plan will be exempt from
Code Section 409A to the extent payments (i) do not exceed two times the lesser
of (1) the employee's total annual compensation based on the employee's annual
rate of pay for the prior taxable year (adjusted for any increase that was
expected to continue indefinitely) or (2) the limitation under Code Section
401(a)(17) for the year in which the employee has a separation from service
within the meaning of Code Section 409A and Treasury regulation Section
1.409A-1(h) ($245,000 in 2010 (2x = $490,000)), and (ii) are paid in full no
later than December 31 of the second year following a separation from service or
to the extent that such payments otherwise fit within an exemption provided by
Code Section 409A or applicable guidance. Similarly, other benefits provided
under the Plan are intended to be exempt from Code Section 409A to the extent an
exemption is applicable.
Specified Employees
In general, Code Section 409A prohibits certain payments of nonqualified
deferred compensation (within the meaning of Code Section 409A) to “Specified
Employees” (generally defined as an officer of MJN and its affiliates who is one
of the top 50 highest paid employees as determined by MJN) within 6 months
following the Specified Employee’s separation from service. This rule does not
apply to amounts which are exempt from the requirements of Code Section 409A. To
comply with this rule and notwithstanding any other provision of the Plan to the
contrary, if any payment or benefit under the Plan is subject to Code Section
409A, and if such payment or benefit is to be paid or provided on account of the
employee’s Termination Date and if the employee is a Specified Employee (within
the meaning of Code Section 409A(a)(2)(B)) and if any such payment or benefit is
required to be made or provided prior to the first day of the seventh month
following the employee’s Termination Date, such payment or benefit shall be
delayed until the first day of the seventh month following the employee’s
separation from service and shall at that time be paid in a lump sum (or, in the
case of a non-cash benefit, shall be provided in a manner that is consistent
with Code Section 409A). Any amount that would have been paid or provided during
this six month period will be paid on the first business day of the seventh
month following the separation from service, or, if earlier, the date of the
individual’s death.
Statement of Intent
To the fullest extent possible, amounts and other benefits payable under the
Plan are intended to be exempt from the definition of "nonqualified deferred
compensation" under Code Section 409A in accordance with one or more exemptions
available under the final Treasury regulations promulgated under Code Section
409A. To the extent that any such amount or benefit is or becomes subject to
Code Section 409A, this Plan is intended to comply with the applicable
requirements of Code Section 409A with respect to those amounts or benefits so
as to avoid the imposition of taxes and penalties. This Plan will be interpreted
and administered to the extent possible in a manner consistent with the
foregoing statement of intent.
If you notify the Company (specifying the reasons for your position) that you
believe that any provision of this Plan or of any payment to be made or benefit
granted under this Plan would cause you to incur any additional tax, penalty or
interest under Code Section 409A and if the

17



--------------------------------------------------------------------------------






Company and MJN concur, or if the Company or MJN (without any obligation
whatsoever to do so) independently makes such a determination, MJN will, after
consulting with you and to the extent permitted by law, reform the provision to
try to comply with Code Section 409A or to be exempt from Code Section 409A to
the extent possible without thereby creating other liability, including
liability for any other Plan participant. MJN in its sole discretion may modify,
or cause to be modified, the timing of payments and benefits under the Plan for
the sole purpose of exempting those payments and benefits from Code Section
409A. To the extent that any payment or benefit under the Plan is modified to
comply with Code Section 409A or to be exempt from Code Section 409A, the
modification or exemption will be made in good faith and will, to the maximum
extent reasonably possible, maintain the original intent and economic benefit to
you and the Company and its affiliates of the applicable payment or benefit
without violating the provisions of Code Section 409A.
In no event whatsoever will the Company, your Participating Employer or any of
their affiliates be liable for any additional tax, interest or penalties that
may be imposed on you by Code Section 409A or any damages for failing to comply
with Code Section 409A.

18



--------------------------------------------------------------------------------








Administrative Information About Your Plan

--------------------------------------------------------------------------------

Employer Identification Number

The Company’s employer identification number is 35-1140848.
Claim for Benefits

--------------------------------------------------------------------------------

If you believe that you are entitled to payments and benefits under the Plan
that are not provided to you, or you disagree with any other action taken by the
Plan Administrator with respect to the Plan, then you may submit a claim to the
Plan Administrator in writing. A claim must be made in writing and submitted
within 6 months of your Termination Date. In the event you make a claim for
benefits beyond 6 months of your Termination Date, then you are expressly
precluded from receiving any severance payments and/or benefits under the Plan.
Claims Review Procedures
You will be notified in writing by the Plan Administrator if your claim under
the Plan is denied.
If a claim for benefits under the Plan is denied in full or in part, you∗ may
appeal the decision to the Plan Administrator.
To appeal a decision, you* must submit a written document through the U.S.
Postal Service or other courier service appealing the denial of the claim within
60 days after you receive notice of the claim denial described above. You* may
also include information or other documentation in support of your claim.
You* will be notified of a decision within 90 days (which may be extended to 180
days, if required) of the date your appeal is received. This notice will include
the reasons for the denial and the specific provision(s) on which the denial is
based, a description of any additional information needed to resubmit the claim,
and an explanation of the claims review procedure. If the Plan Administrator
requires an extension of time to respond to your appeal, you* will receive
notice of the reason for the extension within the initial 90-day period and a
date by which you can expect a decision.
If the original denial is upheld on first appeal, you* may request a review of
this decision. You* may submit a written request for reconsideration to the Plan
Administrator (as listed below) within 60 days after receiving the denial.
You* can review all plan documents in preparing your appeal and you* may have a
qualified person represent you* during the appeal process. Any documents or
records that support your position must be submitted with your appeal letter.
The case will be reviewed, and you* will receive written notice of the decision
within 60 days (which may be extended to 120 days, if required). The written
notice will include the specific reasons for the decision and specific reference
to the Plan provision(s) on which the decision is based.
* Or your duly authorized representative

19



--------------------------------------------------------------------------------






Any decision on final appeal will be final, conclusive and binding upon all
parties. If the final appeal is denied, however, you will be advised of your
right to file a claim in court. It is the Company's intent that in any challenge
to a denial of benefits on final appeal under these procedures, the court of law
or a professional arbitrator conducting the review will apply to a deferential
("arbitrary and capricious") standard and not a de novo review.
Legal Action
You may not bring a lawsuit to recover benefits under the Plan until you have
exhausted the internal administrative process described above. No legal action
may be commenced at all unless commenced no later than 1 year following the
issuance of a final decision on the claim for benefits, or the expiration of the
appeal decision period if no decision is issued. This one-year statute of
limitations on suits for all benefits will apply in any forum where you may
initiate such a suit.
Plan Administrator

--------------------------------------------------------------------------------

The administration of the Plan is the responsibility of the Plan Administrator.
The Plan Administrator has the discretionary authority and responsibility for,
among other things, determining eligibility for benefits and construing and
interpreting the terms of the Plan. In addition, the Plan Administrator has the
authority, at its discretion, to delegate its responsibility to others. The
chart at the end of this Section contains the name and address of the Plan
Administrator. Notwithstanding the foregoing, if and to the extent required by
applicable law, the rules of any applicable securities exchange on which the
shares of MJN common stock is traded or MJN’s by-laws or articles of
incorporation, the Plan will be administered by the MJN Board or the
Compensation Committee.

20



--------------------------------------------------------------------------------








Your Rights and Privileges Under ERISA

--------------------------------------------------------------------------------

As a participant in the Plan, you are entitled to certain rights and protection
under the Employee Retirement Income Security Act of 1974 ("ERISA"). ERISA
provides that you shall be entitled to:
Receive Information About Your Plan and Benefits
•
Examine, without charge, at the Company's offices and at other specified
locations all documents governing the plan filed by the plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration.

•
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the plan and updated summary plan description. The
administrator may make a reasonable charge for the copies.

Prudent Actions by Plan Fiduciaries
In addition to creating certain rights for you, ERISA imposes duties upon the
people who are responsible for the operation of the employee benefit plan. The
people who operate your plan, called "fiduciaries" of the plan, have a duty to
do so prudently and in the interest of you and other plan participants and
beneficiaries. No one, including your employer, or any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a welfare benefit or exercising your rights under ERISA.
Enforce Your Rights
If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the administrator.
If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court. In addition, if you
disagree with the plan's decision or lack thereof concerning the qualified
status of a medical child support order, you may file suit in a Federal court.
If it should happen that plan fiduciaries misuse the plan's money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the person you sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.
Assistance with Your Questions
If you have any questions about your plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the

21



--------------------------------------------------------------------------------






Employee Benefits Security Administration, U.S. Department of Labor, listed in
your telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210.
You may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration at 1-866-444-EBSA (3272) or accessing their website at
http://www.dol.gov/ebsa.

22



--------------------------------------------------------------------------------








Other Administrative Facts

--------------------------------------------------------------------------------

Severance Plan
Name of Plan
Mead Johnson & Company, LLC Executive Change in Control Severance Plan, a
component plan of the Mead Johnson & Company, LLC Welfare Benefit Plan
Type of Plan
"Welfare" plan
Plan Records
Kept on a calendar-year basis
Plan Year
January 1 – December 31
Plan Funding
Company and Participating Employers provide severance benefits from general
assets.
Plan Sponsor
Mead Johnson & Company, LLC
Plan Number
501
Plan Administrator
and Named Fiduciary
Mead Johnson & Company, LLC  
2701 Patriot Blvd.
4th Floor
Glenview, IL 60026


Agent for
Service of Legal
Process on the Plan
Mead Johnson & Company, LLC
c/o Senior Vice President, Human Resources and c/o Senior Vice President and
General Counsel
2701 Patriot Blvd.
4th Floor
Glenview, IL 60026
  

Trustee
Not applicable
Insurance Company
Not applicable


23



--------------------------------------------------------------------------------








Glossary

--------------------------------------------------------------------------------

It is important to know about the following terms as they apply to the Plan.
Account Balance
Account Balance has the meaning set forth in the Benefit Equalization
Plan—Retirement Savings Plan.
Base Salary
Your annual base rate of salary in effect as of your Termination Date
(determined without regard to any reduction in your rate of base salary under
circumstances that constitute an event of Good Reason), including salary
reductions under Code Sections 132(f), 125, 137, or 401(k), and excluding
overtime, bonuses, income from stock options, stock grants, dividend
equivalents, benefits-in-kind, allowances (including, but not limited to, car
values, vacation bonuses, food coupons) or other incentives, and any other forms
of extra compensation. No foreign service or expatriate allowances shall be
included in determining base salary or the amount of severance payments payable
under the Plan.
Benefit Equalization Plan—Retirement Plan
The Mead Johnson & Company Benefit Equalization Plan—Retirement Plan.
Benefit Equalization Plan—Retirement Savings Plan
The Mead Johnson & Company Benefit Equalization Plan—Retirement Savings Plan.
BEP Benefit
BEP Benefit has the meaning set forth in the Benefit Equalization
Plan—Retirement Plan.
Board
The Board of Directors of the Company.
Bonus
Your target annual incentive bonus for the year in which your Termination Date
occurs as determined under the annual incentive bonus plan of the Company or
your Participating Employer (or their affiliates), as applicable, and determined
without regard to any reduction in your target annual bonus under circumstances
that constitute an event of Good Reason.
Bonus Portion
The Bonus Portion of your Severance Pay as defined in the Severance Payments and
Benefits Section, under the subheading “Cash Severance Payments”.
Business Combination
Business Combination is defined in the Eligibility for Benefits Section, under
the subheading “Change in Control”.
Cause
Cause is defined in the Eligibility For Severance Benefits Section, under the
subheading "Cause".
Change in Control
Change in Control is defined in the Eligibility for Severance Benefits Section,
under the subheading “Change in Control”.
COBRA
The continuation coverage provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended. It is a federal law allowing certain
individuals, under certain circumstances, to continue group health coverage that
would otherwise end due to certain qualifying events, including termination of
employment.


24



--------------------------------------------------------------------------------








Code
The Internal Revenue Code of 1986, as amended, which is the Federal tax code.
Company
Mead Johnson & Company, LLC.
Compensation Committee
The Compensation and Management Development Committee of the MJN Board.
Disability
Disability is defined in the Eligibility for Severance Benefits Section, under
the subheading “Ineligibility for Severance Benefits”.
Employer Credits
Employer Credits has the meaning set forth in the Benefit Equalization
Plan—Retirement Savings Plan.
Employing Company Contributions
Employing Company Contributions has the meaning set forth in the Retirement
Savings Plan.
ERISA
The Employee Retirement Income Security Act of 1974, as amended, which is a
Federal employee benefits law.
Executive Separation Agreement & General Release
An Executive Separation Agreement & General Release in a form determined by the
Company which an employee is required to execute and which must become effective
as a condition of severance pay and benefits under the Plan. The Agreement will
include, but is not limited to: a general release of claims against the Company,
its subsidiaries, its affiliates and their respective officers, directors,
employees and agents; certain restrictive covenants and obligations including,
but not limited to, non-competition and non-solicitation covenants for a period
of one-year following the Termination Date; and agreements not to make use of
confidential or proprietary information of the Company, its subsidiaries or its
affiliates, not to disparage or encourage or induce others to disparage the
Company, its subsidiaries or its affiliates or their respective products, and to
cooperate with the Company, its subsidiaries and its affiliates concerning legal
matters.
Good Reason
Good Reason is defined in the Eligibility for Severance Benefits Section, under
the subheading "Good Reason".
Gross BEP Benefit
Gross BEP Benefit is defined in the Continuation of Employee Benefits/Special
Benefits Section, under the subheading “Supplemental Retirement Benefit”.
Excise Tax
An excise tax imposed under section 4999 of the Code or any similar federal or
state law.
Low Ratio Benefit
A payment or benefit which is taken into account for purposes of calculating an
Excise Tax and which has a value for purposes of calculating the Excise Tax that
is less than the actual value of such payment or benefit such that the ratio of
the value of the payment or benefit for purposes of calculating the Excise Tax
to the actual value of the payment or benefit is less than one hundred percent
(100%).
MJN
Mead Johnson Nutrition Company.
MJN Board
The Board of Directors of MJN.
Outstanding MJN Common Shares
Outstanding MJN Common Shares is defined in the Eligibility for Benefits
Section, under the subheading “Change in Control”.
Outstanding MJN Voting Securities
Outstanding MJN Voting Stock is defined in the Eligibility for Benefits Section,
under the subheading “Change in Control”.
Participating Employer
Participating Employer is defined in the Eligibility for Severance Benefits
Section, under the heading “Right to Severance Payments and Benefits”.


25



--------------------------------------------------------------------------------






Payments
Payments is defined in the Severance Payments and Benefits Section, under the
subheading “Reduction of Payments and Benefits in Certain Cases”.
Payment Start Date
Payment Start Date is defined in the Severance Payments and Benefits Section,
under the subheading “Cash Severance Payments”.
Person
Person is defined in the Eligibility for Benefits Section, under the subheading
“Change in Control”.
Plan
The Third Amended and Restated Mead Johnson & Company, LLC Executive Change in
Control Severance Plan, as set forth in this document and as it may be amended
from time to time.
Protected Amount
Protected Amount is defined in the Severance Payments and Benefits Section,
under the subheading “Cash Severance Payments”.
Protected Period
The two year period beginning on the date of a Change in Control.
Qualifying Termination
Qualifying Termination is defined in the Eligibility for Severance Benefits
Section, under the subheading “Right to Severance Payments and Benefits”.
Release Requirements
Release Requirements is defined in the Introduction and Highlights Section.
Retirement Plan
The Mead Johnson & Company, LLC Retirement Plan.
Retirement Savings Plan
The Mead Johnson & Company, LLC Retirement Savings Plan.
Senior Executive Severance Plan
Amended and Restated Mead Johnson & Company, LLC Senior Executive Severance
Plan, as the same be amended from time to time.
Severance Pay
Severance Pay is the cash severance benefits to which you are entitled under the
Plan, as described in the Severance Payments and Benefits Section, under the
subheading “Cash Severance Payments”.
Severance Pay Period
The number of years (or years and months) of Base Salary and Bonus included in
your Severance Pay (i.e., 3 years for Tier 1, 2 years for Tier 2, and one year
for Tier 3).
Specified Employee
Specified Employee is defined in the Section 409A Section, under the subheading
"Specified Employees".
Supplemental Retirement Benefit
Supplemental Retirement Benefit is defined in the Continuation of Employee
Benefits/Special Benefits Section, under the subheading “Supplemental Retirement
Benefit”.


26



--------------------------------------------------------------------------------








Supplemental Retirement Savings Plan Benefit
Supplemental Retirement Savings Plan Benefit is defined in the Continuation of
Employee Benefits/Special Benefits Section, under the subheading “Supplemental
Retirement Savings Plan Benefit”.
Termination Date
The date on which your employment with the Company, its subsidiaries and its
affiliates terminates for any reason. To the extent that any payments or
benefits under the Plan are subject to Code Section 409A, the determination of
whether your Termination Date has occurred (or whether you have otherwise had a
termination of employment) shall be made in accordance with the provisions of
Code Section 409A and the guidance issued thereunder without application of any
alternative levels of reductions of bona fide services permitted thereunder.






27

